1
2
3
4
5
6
7
8                      UNITED STATES DISTRICT COURT
9                     CENTRAL DISTRICT OF CALIFORNIA
10
11   PATRICIA FILARDI, an individual,      Case No.: ED CV 18-2490-DMG (SHKx)

12   Plaintiff,
13                                         ORDER RE DISMISSAL OF
     v.                                    ACTION WITH PREJUDICE [20]
14
15   BAKER’S RESTAURANT, a
     business of unknown form; NEAL T.
16   BAKER ENTERPRISES, a
17   California corporation; and DOES 1-
     10, inclusive,
18
19                  Defendants.

20
21
22
23
24
25
26
27
28
1          After consideration of the Joint Stipulation for Dismissal of the entire action
2    with Prejudice filed by Plaintiff Patricia Filardi (“Plaintiff”) and Defendants
3    Baker’s Burger’s, Inc. and Neal T. Baker Enterprises, the Court hereby enters a
4    dismissal with prejudice of Plaintiff’s Complaint in the above-entitled action, in its
5    entirety. The parties shall bear their own respective costs and attorneys’ fees.
6          IT IS SO ORDERED.
7
     DATED: April 1, 2019
8
9
                                      DOLLY M. GEE
10                                    UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                1
